Citation Nr: 1002851	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-06 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
degenerative disease with recurrent right sacroiliac strain 
and type II diabetes mellitus.

4.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
degenerative disease with recurrent right sacroiliac strain 
and type II diabetes mellitus.

5.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected 
degenerative disease with recurrent right sacroiliac strain 
and type II diabetes mellitus.

6.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
degenerative disease with recurrent right sacroiliac strain 
and type II diabetes mellitus.

7.  Entitlement to a disability rating higher than 20 percent 
for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sykes, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter is before the Board of Veteran's Affairs (Board) 
on appeal from June 2003, September 2004 and February 2008 
rating decisions of the Department of Veteran's Affairs (VA), 
Regional Office (RO), in Montgomery, Alabama.

The Veteran, in pertinent part, presently seeks to reopen a 
claim of service connection for bilateral hearing loss, last 
denied by the Board in August 1999.  The Board's decision was 
final, and in order for VA to review the merits of the claim, 
the Veteran must submit new and material evidence.  The  
Board is required to address this issue despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issues have been captioned as set forth 
above.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board determined that the Veteran had not submitted 
new and material evidence to reopen the previously denied 
claim of service connection for bilateral hearing loss in 
August 1999; the decision of the Board is final.

2. Evidence received since the August 1999 Board decision 
does not raise a reasonable possibility of substantiating the 
claim for bilateral hearing loss.

3.  There is no competent medical evidence indicating the 
Veteran has a current left hip disability. 

4.  There is no competent medical evidence indicating the 
Veteran has a current right hip disability.

5.  There is no competent medical evidence indicating the 
Veteran has a current left leg disability.

6.  There is no competent medical evidence indicating the 
Veteran has a current right leg disability.

7.  The Veteran's diabetes mellitus does not require insulin, 
restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision that determined the 
Veteran had not submitted new and material evidence to reopen 
the previously denied claim of service connection for 
bilateral hearing loss is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1100 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2009).

3.  The criteria for service connection for a left hip 
disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  The criteria for service connection for a right hip 
disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

5.  The criteria for service connection for a left leg 
disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

6.  The criteria for service connection for a right leg 
disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

7.  The criteria for a disability rating higher than 20 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 to 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2001, May 2002, February 
2004, March 2005 and November 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In 
November 2007, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The correspondence also provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim for service connection for bilateral 
hearing loss and to establish entitlement to the underlying 
claim for the benefit sought on appeal.  See Kent v. 
Nicholson, 20 Vet App 1 (2006).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Reopening service connection for bilateral hearing 
loss

In August 1999, the Board determined that the Veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of service connection for bilateral hearing 
loss.  This decision of the Board is final.  The claim of 
entitlement to service connection for bilateral hearing loss 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Veteran filed his application to reopen his claim in 
January 2004.  The evidence before VA at the time of the 
prior final decision consisted of the Veteran's service 
treatment records, post-service treatment records, and a 
November 1993 VA examination report.  In denying the claim to 
reopen, the Board determined that there was no competent 
medical evidence indicating the Veteran's pre-existing 
hearing loss was aggravated by his period of active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Newly received 
evidence includes additional VA outpatient treatment records, 
personal statements, and an additional VA examination report 
dated in September 2004.  In this regard, there is still no 
competent medical evidence showing any indication of 
aggravation of his pre-service bilateral hearing loss during 
service, which was also previously lacking.  

While the additional VA outpatient treatment records, along 
with the September 2004 VA examination report, are new in the 
sense they did not exist at the time of the August 1999 Board 
decision, as a whole they are not material to the central 
issue.  Additional evidence which consists of records of 
post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See 
Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. 
Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Although the Veteran continues to maintain that his bilateral 
hearing loss should be service-connected, there is still no 
competent medical evidence of record of aggravation during 
service.  While the Board has presumed the Veteran's 
statements to be credible for the purpose of determining 
whether new and material evidence has been submitted, when 
viewed in conjunction with the evidence of record at the time 
of the prior final decision, they are either repetitive of 
previous statements made which were previously considered by 
VA, and therefore not new, or not so significant that they 
must be considered in order to fairly decide the merits of 
the Veteran's claim.  There is no evidence that the Veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence

Although the Veteran has submitted some new evidence that was 
not before the Board in August 1999, the evidence submitted 
is either merely cumulative of previously submitted evidence 
or not bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the Board's last final denial of the claim does not 
relate to an unestablished fact necessary to substantiate his 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to the August 1999 Board decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156(a).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that either 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hip and leg disorders

The Veteran contends that he has bilateral hip and leg 
disorders, which are either attributable directly to his 
period of active service or are secondary to his service-
connected degenerative disc disease or type II diabetes 
mellitus.  The RO originally adjudicated the claim in 
February 2008, including as secondary to the Veteran's 
service-connected degenerative disc disease.  However, the RO 
failed to address the issue of secondary service connection 
to type II diabetes mellitus due to the fact that the Veteran 
included this additional basis for service connection in his 
March 2008 notice of disagreement.  Regardless, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal, applying the same principles 
of service connection as previously discussed.  

Unfortunately, most fatal to his claims on the basis of 
either direct or secondary service connection is that there 
simply is no medical evidence confirming the Veteran has 
current bilateral hip and leg disabilities.  As mentioned, 
proof of a current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  

Specifically, the Veteran asserts he experiences numbness and 
pain in both hips and legs.  But mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, is 
not generally considered a disability and cannot substantiate 
a claim for service connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Concerning this, in the December 2007 VA compensation 
examination, the Veteran explicitly denied having "any 
numbness, tingling or peripheral neuropathy of his upper or 
lower extremities."  Additionally, the Veteran's post-
service treatment records are completely unremarkable for any 
documented complaint, treatment, or diagnosis of a current 
disability.  In fact, no doctor has ever provided a clinical 
diagnosis that the Veteran has current bilateral hip or leg 
disorders, as such there is no possible means of attributing 
a non-existent condition to his period of active service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Given the absence of any relevant complaints or 
manifestations in service, his service treatment records also 
provide evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  

Simply stated, the medical record outweighs the Veteran's 
personal belief that he has bilateral hip and leg disorders 
due to his period of active service or to any of his service-
connected disabilities.  Thus, absent a current disability, 
service connection for bilateral hip and leg disorders cannot 
be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  

As noted, to establish secondary service connection for the 
asserted disabilities, the Veteran must show that there is a 
current disability that was caused by or is aggravated by his 
service-connected disabilities.  See 38 C.F.R. § 3.310; See 
also Allen, supra.  Since the Veteran does not have a current 
diagnosis to support his contentions of bilateral hip and leg 
disabilities, he cannot present competent evidence supporting 
an allegation of a nexus.  Velez, 11 Vet. App. at 158.  See 
also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 
237 (competent medical nexus evidence is required to 
associate any given disorder with a service-connected 
disability).

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that he has current 
bilateral hip and leg disorders that are etiologically 
related to his service-connected type II diabetes mellitus or 
degenerative disc disease, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of these current disorder.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  He is only 
competent to testify concerning the symptoms he has visibly 
observed, but not the cause of those symptoms, including in 
terms of whether they are attributable to his military 
service or his already service connected disabilities.  See 
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

There is also no evidence of the manifestation of arthritis 
of either hip or leg to a compensable degree within one year 
following his separation from service.  As such, service 
connection on a presumptive basis under 38 C.F.R. § 3.307 
would not be warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hip and leg disabilities, on a direct or secondary 
basis.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating for diabetes mellitus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2 
(2009), and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3 (2009).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Veteran's service-connected diabetes mellitus is rated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Initially, the Board notes that the Veteran has been 
awarded a separate disability rating for bilateral cataracts 
associated with the diabetes mellitus, and the Veteran is in 
receipt of special monthly compensation for the anatomical 
loss of use of a creative organ.  As such, analysis will 
focus on the service-connected diabetes mellitus under the 
provisions of Diagnostic Code 7913, which provides that a 20 
percent disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

In order to demonstrate a regulation of activities, medical 
evidence is required to show that both occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase 
"regulation of activities" means "avoidance of strenuous 
occupational and recreational activities."  Camacho, 21 Vet. 
App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 
(defining the term within the criteria for a 100-percent 
rating)).

A June 2004 VA compensation examination reveals that the 
Veteran has adequate control over his diabetes.  The examiner 
found that there was no evidence of diabetic retinopathy, 
nephropathy, or neuropathy.  The examiner further noted that 
the Veteran did have some restrictions over his activities, 
but that was not due to his diabetes.  Rather, the Veteran's 
restrictions were due to the fact he had to use a cane 
because of his service-connected low back disorder.

The Veteran's VA outpatient treatment records do not reflect 
problems with the control of his diabetes.  In fact, 
treatment records from February 2004 show that at times his 
blood sugar was low, as the Veteran had reported he ate 
poorly that day.  The Veteran was repeatedly informed of the 
importance of weight loss and weight management.

A review of the Veteran's most recent VA diabetes mellitus 
examination in December 2007 reveals his diabetes mellitus 
was considered non-insulin-dependent.  The Veteran also 
denied any history of numbness, tingling or peripheral 
neuropathy of the upper and lower extremities.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the Veteran currently had adequate 
control of his diabetes mellitus, and that he attempts to 
maintain a prescribed diet in response to his diabetic 
condition.  Notably, however, the Veteran has not been shown 
to require the use of insulin or the regulation of his 
activities secondary to his diabetes mellitus.  There is no 
evidence that he had been placed on any physical or work 
restrictions.  Additionally, there is no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.

In short, while assignment of a disability rating higher than 
20 percent for diabetes mellitus requires insulin usage, 
restricted diet and regulation of activities, the evidence 
shows that the Veteran does not require any of the foregoing.  
The Veteran also denied tingling or numbness, therefore, he 
is not entitled to a separate rating for peripheral 
neuropathy due to his diabetes mellitus.

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the Veteran's 
statements. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus.  A greater disability 
rating under this diagnostic code provision would require an 
even more severe degree of impairment, which has not been 
shown by the evidence of record.  As the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent, the claim must be denied.  38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2009); see also Gilbert, 1 
Vet. App. at 49.

Extraschedular consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's diabetes mellitus has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current 20 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

New and material evidence not having been submitted, service 
connection for bilateral hearing loss is denied.

Service connection for a left hip disorder, to include as 
secondary to his service connected degenerative disease with 
recurrent right sacroiliac strain and type II diabetes 
mellitus, is denied.

Service connection for a right hip disorder, to include as 
secondary to his service connected degenerative disease with 
recurrent right sacroiliac strain and type II diabetes 
mellitus, is denied.

Service connection for a left leg disorder, to include as 
secondary to his service connected degenerative disease with 
recurrent right sacroiliac strain and type II diabetes 
mellitus, is denied.

Service connection for a right leg disorder, to include as 
secondary to his service connected degenerative disease with 
recurrent right sacroiliac strain and type II diabetes 
mellitus, is denied.

A disability rating higher than 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for hypertension.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

With regard to the issue of service connection for 
hypertension, the Veteran's service treatment records include 
elevated blood pressure readings in May 1967 of 140/90.  
Subsequent to service, within one year of separation, in July 
1969, the Veteran also had an elevated blood pressure reading 
of 140/90.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

Private medical records dated from August 1984 show a 
diagnosis of hypertension.  The Veteran was afforded a VA 
examination in May 2002, however, while the examiner provided 
a diagnosis of hypertension, the examiner did not express an 
opinion as to the relationship between the diagnosed 
hypertension and the elevated blood pressure readings which 
were documented during service and shortly thereafter.  See 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of elevated blood pressure 
during the Veteran's service are related to the currently 
diagnosed hypertension.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an 
appropriate  VA examination in order to 
ascertain the precise nature and etiology 
of his asserted hypertension.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to conducting the 
examination.  All indicated special 
studies must be conducted.

After reviewing the evidence of record, 
the examiner should provide an opinion as 
to the nature, date of onset, and etiology 
of any currently diagnosed hypertension.  
Specifically, the examiner should provide 
an opinion as to whether any hypertension 
found on examination is related to the 
Veteran's periods of active service, to 
include the findings of elevated blood 
pressure during service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  A clear 
rationale for all opinions is required, to 
include a discussion of the facts and 
medical principles involved. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


